Beasley, Judge,
dissenting.
This case involves matters of proof connecting the employee’s heart attack to his employment.
The board remanded the case to the ALJ in October “[f]or receipt of medical evidence as to relationship, if any, of on-the-job activities and deceased’s fatal heart attack.” It further stated: “No extension of time for completion of the action required by this order beyond 60 days from the date hereof shall be granted without the approval of the board.” No extension was approved by the board, but in February 1986, the ALJ ordered an extension until March 1, 1986.
*734In February claimant’s counsel submitted an affidavit stating that he sent a hypothetical statement, the autopsy report on the employee, the death certificate, and the emergency room record to six other doctors for opinions. Although the affidavit states that their replies are attached, they are not in the record.
After this submission, the employer/insurer obtained an extension to allow cross-examination of the doctors by deposition. They are in the record.
Thus was comprised the record considered by the board in entering an award. The ALJ’s decision against the claimant was unchanged as a result of the additional evidence. The superior court affirmed the board’s award to her.
1. Employer/insurer enumerates as error the board’s consideration of the medical reports after they were received beyond the sixty days specified in the October 1985 order remanding the case. The court concluded that the board’s later consideration of the evidence was a ratification of the extension of its own order and that extensions had also been allowed to the employer/insurer for cross-examination, thus somehow justifying the late submission.
“The State Board of Work[ers]’ Compensation is an administrative commission, with such jurisdiction, powers, and authority as may be conferred upon it by the General Assembly.” National Surety Corp. v. Orvin, 209 Ga. 878, 880 (76 SE2d 705) (1953); American Cas. Co. v. Wilson, 99 Ga. App. 219, 221 (108 SE2d 137) (1959).
OCGA § 34-9-60 grants the board the power to “make rules, not inconsistent with this Title, for carrying out the provisions of this Title.” These rule-making powers are limited to procedural and administrative matters. Holt Svc. Co. v. Modlin, 163 Ga. App. 283, 285 (1) (293 SE2d 741) (1982).
Rule 102 (b) (3) provides that “[i]n cases pending before an administrative law judge, the record shall not remain open longer than 30 days without express permission of the administrative law judge granted within the initial period.” (Emphasis supplied.)
Here, there was a specific prohibition in the board’s October 1985 order of any extension beyond the sixty days without approval of the board. Nothing was done by either the board or the ALJ within the sixty days. Even if the ALJ had power within that period to grant an extension, he was not authorized to grant any extension outside of that period. Rule 102 (b) (3).
The board may not independently receive the medical reports authorized by OCGA § 34-9-102 (e) (2). These must be received by the ALJ. Binswanger Glass Co. v. Brooks, 160 Ga. App. 701, 703 (1) (288 SE2d 61) (1981).
The court cited no authority for its conclusion that the board had impliedly ratified the ALJ’s extension of its order, and I have found *735none. Both board and ALJ were authorized to act only within their authority provided by statute or by rule.
Also, the fact that employer/insurer availed itself of its statutory right to cross-examine the doctors providing the reports, OCGA § 34-9-102 (e) (2), and was timely granted extensions by the ALJ, does not justify the extensions to the claimant. The orders granting these extensions do not expressly prohibit extensions beyond a specified time as did the board’s remand order.
In these circumstances, considering these reports was error. Binswanger, supra at 703.
2. The employer/insurer assigns error also with regard to the content of the reports. At the time they were tendered, objection was made on the grounds that none of the six doctors had examined Mozley and that the hypothetical question propounded to them contained numerous facts not in evidence. As the superior court acknowledged in its affirmance of the board’s order, there are numerous errors and omissions in the hypothetical. That court concluded, however, that any harm was cured by the employer/insurer’s cross-examination.
“To qualify as a compensable injury under our workers’ compensation law, ‘heart disease, heart attack, the failure or occlusion of any of the coronary blood vessels, or thrombosis . . . (must be) shown by a preponderance of competent and credible evidence ... (to be) attributable to the performance of the usual work of employment.’ OCGA § 34-9-1 (4).” Southwire Co. v. Eason, 181 Ga. App. 708, 709 (353 SE2d 567) (1987).
Except as specifically altered by the workers’ compensation statute, the rules of evidence pertaining to the trial of civil nonjury cases in the superior courts apply. OCGA § 34-9-102 (e) (1). OCGA § 34-9-102 (e) (2), one of those exceptions, provides that a medical report on a form prescribed by the board or in narrative form signed and dated “by an examining or treating physician or other duly qualified medical practitioner shall be admissible in evidence insofar as it purports to represent the history, examination, diagnosis, treatment, and prognosis by the person signing the report, as if that person were present at the hearing and testifying as a witness. ...” (Emphasis supplied.)
Since the doctors whose reports were tendered were not treating or examining physicians, they must be considered as “other duly qualified medical practitioners.” The reports are admissible if they are the basis for the physician’s opinion as an expert. OCGA § 24-9-67. Such an opinion may be given on facts proved by other witnesses, but it must be based on proven facts. Home Ins. Co. v. Miller, 146 Ga. App. 101 (245 SE2d 456) (1978); see Fox v. Liberty Mutual Ins. Co., 125 Ga. App. 285, 287 (187 SE2d 305) (1972).
While a non-examining doctor may give his opinion based on an *736accurate hypothetical or upon a review of the evidence given at the hearing and the medical records of the deceased, neither was done here. See Southwire Co. v. Cato, 179 Ga. App. 762, 766 (347 SE2d 656) (1986). The doctors relied upon in the board’s order had seen only the erroneous hypothetical. Two stated that they also saw the autopsy report; the others may have also seen the emergency room records. None had reviewed any of the testimony concerning the deceased’s job duties and his activities on the day of his death.
Decided March 18, 1988
Rehearing denied April 1, 1988
Michael Jablonski, Jennifer L. Houser, for appellants.
John M. Strain, for appellee.
While the admission of these opinions may not be an independent ground for reversal, had they been timely submitted, see Nationwide Mut. Ins. Co. v. Porter, 150 Ga. App. 513, 515 (258 SE2d 135) (1979), the case would at least have to be remanded for reconsideration by the board to determine whether, absent the improperly admitted evidence, there is any admissible evidence to medically connect the heart attack to the deceased’s job. Fidelity & Cas. Ins. Co. v. Cigna/Pacific &c. Ins. Co., 180 Ga. App. 159, 162 (2) (348 SE2d 702) (1986).
3. It is noted that J. D. Jewell, Inc. v. Peck, 116 Ga. App. 405 (157 SE2d 806) (1967), cited in Division 2 of the majority opinion, is a non-precedential case.
I am authorized to state that Presiding Judge Deen joins in this dissent.